350 S.W.3d 98 (2011)
Theresa D. SIMMONS, Respondent,
v.
Brian K. SIMMONS, Appellant.
No. ED 96226.
Missouri Court of Appeals, Eastern District, Northern Division.
October 11, 2011.
Brian K. Simmons, Gilbert, AZ, Appellant Acting pro se.
William E. Albrecht, Clayton, MO, for Respondent.
Before KURT S. ODENWALD, C.J., GLENN A. NORTON, J. and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Brian K. Simmons ("Father") appeals the judgment granting Theresa D. Simmons' ("Mother") motion to modify the parties' dissolution judgment with respect to educational expenses, child support, and medical expenses. Father also appeals the trial court's denial of his motion to continue, the court's award of attorney's fees to Mother, and the court's denial of Father's post-trial motion.
We find the trial court's judgment granting Mother's motion to modify is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. We also find the trial court did not abuse its discretion in denying Father's motion to continue or in awarding Mother attorney's fees. Finally, we find the trial court did not err in denying Father's post-trial motion.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).